Case: 21-40001    Document: 00515691296        Page: 1     Date Filed: 01/02/2021




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 2, 2021
                                No. 21-40001                         Lyle W. Cayce
                                                                          Clerk

   Louie Gohmert; Tyler Bowyer; Nancy Cottle; Jake
   Hoffman; Anthony Kern; James R. Lamon; Sam
   Moorhead; Robert Montgomery; Loraine Pellegrino;
   Greg Safsten; Kelli Ward; Michael Ward,

                                                         Plaintiffs—Appellants,

   Marian Sheridan; Meshawn Maddock; Mari-Ann Henry;
   Amy Facchinello; Michele Lundgren,

                                                         Movants—Appellants,

                                    versus

   Michael R. Pence,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:20-CV-660


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
Case: 21-40001      Document: 00515691296         Page: 2    Date Filed: 01/02/2021




   Per Curiam:*
          This administrative panel is presented with an emergency motion for
   expedited appeal. We have appellate jurisdiction under 28 U.S.C. § 1291.
   That includes jurisdiction to determine both our and the district court’s
   jurisdiction. We have the benefit of the briefing before the district court and
   its 13-page opinion styled Order of Dismissal, issued January 1, 2021. That
   order adopts the position of the Department of Justice, finding that the
   district court lacks jurisdiction because no plaintiff has the standing
   demanded by Article III. We need say no more, and we affirm the judgment
   essentially for the reasons stated by the district court. We express no view on
   the underlying merits or on what putative party, if any, might have standing.
   The motion to expedite is dismissed as moot. The mandate shall issue
   forthwith.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.